Title: To George Washington from Jason Hand, 27 October 1797
From: Hand, Jason
To: Washington, George



Sir,
Brunswick County Virginia October 27th 1797.

You will doubtless remember an address which I wrote to you dated the 28th of December 1797 (if you ever received it) for as I have never received an Answer I have had some doubts whether it ever came to your hands, but how ever that may be I shall suppose at this time that you did receive it, and the intention of this letter is more fully to explain what was there hinted at and to develope some other circumstances relative to the same affair. Some time after writing the Address just alluded to, I sent an Address to the People of the United States to the Printer at Petersburgh requesting him to Publish the same, but after waiting some time and it not being published, I sent a Coppy of the same to Mr Jefferson with some further explinations on the same matter, and as I have not as yet received any answer of any of the Papers being r[e]cognised, the same motives which I expressed in my former Address to you Sir, still actuate me in making this second Address to you. I am still positive of the Facts therein mentioned, or if it were possible more confermed in them, and I know that there is but one means of terminating the affair with Success. It was my intention to have waited on you in person about this time, but the continual disappointments and disarrangement of my business has put it out of my power at this time, but I intend it in the course of the Winter if possible in order to make you more fully

acquainted with the matter alluded to, and to make the necessary representations to the Government. At the time that I wrote the first Address to you Sir, I mentioned that I did not know at that time who filled the Office of Chief Magistrate, which was the case, as it was about the time of your resignation, but I afterwards found that it must have reached the Seat of Government before your resignation if at all. Hope you will excuse imperfections owing to the unavoidable circumstances ⟨mutilated⟩ which it was written. I am with the most perfect respect, your most obedient, and humble Servant

Jason Hand

